
	

113 HR 4769 IH: Veterans Involved in Police Services Act of 2014
U.S. House of Representatives
2014-05-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4769
		IN THE HOUSE OF REPRESENTATIVES
		
			May 29, 2014
			Mr. McNerney introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend part Q of title I of the Omnibus Crime Control and Safe Streets Act of 1968 to authorize
			 grant funds to be used for the Troops-to-Cops Program.
	
	
		1.Short titleThis Act may be cited as the Veterans Involved in Police Services Act of 2014.
		2.Authorization of Troops-to-Cops programSection 1701(b) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd(b)) is
			 amended—
			(1)by redesignating paragraphs (1) through (17) as subparagraphs (A) through (Q), respectively, and by
			 moving the margins of such subparagraphs (as so redesignated) two ems to
			 the right;
			(2)in the matter preceding subparagraph (A) (as so redesignated by paragraph (1) of this section), by striking The purposes for which and inserting (1) In general.—The purposes for which;
			(3)in subparagraph (Q) (as so redesignated by paragraph (1) of this section), by striking paragraphs (1) through (16) and inserting subparagraphs (A) through (P); and
			(4)by adding at the end the following new paragraph:
				
					(2)Troops-to-Cops Program
						(A)In generalFor grants made during the 3-year period beginning on the date of enactment of the Veterans Involved in Police Services Act of 2014, in addition to the purposes described in paragraph (1), grants made under subsection (a) may be
			 used to hire former members of the Armed Forces (and to pay the full
			 salary of such former members) to serve as career law enforcement officers
			 for deployment in community-oriented policing, particularly in
			 jurisdictions in which the violent crime rate is higher than the national
			 violent crime rate, according to the uniform crime report compiled by the
			 Federal Bureau of Investigation.
						(B)DefinitionIn this paragraph, former member of the Armed Forces means a member of the Armed Forces of the United States who has been honorably discharged from the
			 Armed Forces of the United States..
			
